Case 8:19-cv-02993-MSS-AAS Document 11-1 Filed 12/06/19 Page 1 of 2 PageID 58



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                             Case No. 8:19-cv-02993-MSS-AAS
                                   “IN ADMIRALTY”

 MARTIN ENERGY SERVICES LLC, Plaintiff,

v.

 M/V KIM M. BOUCHARD, bearing Official
No. 1257372, her tackle, furniture, apparael,
appurtenances, etc., in rem, and BOUCHARD
TRANSPORTATION CO., INC., in personam
Defendant.

                            WARRANT FOR ARREST IN REM

TO THE UNITED STATES MARSHAL FOR THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

       The complaint in the above-styled in rem proceeding was filed in the Tampa Division of
this Court on December 5, 2019.

        In accordance with Supplemental Rule C for Certain Admiralty and Maritime Claims of
the Federal Rules of Civil Procedure and Local Admiralty Rule C, you are directed to arrest the
Defendant vessel, the M/V KIM M. BOUCHARD, Official No. 1257372, her boats, tackle,
apparel and furniture, engines and appurtenances, and to detain the same in your custody pending
further order of the Court.

      You shall also give notice of the arrest to all persons required by appropriate
Supplemental Rule, Local Admiralty Rule, and the practices of your office.

         ORDERED at ____________, Florida, this ______ day of December, 2019.

                                            CLERK

                                            By:    _______________________
                                                   Deputy Clerk
Jerrod M. Maddox (Fla. Bar No. 117820)
Jones Walker LLP
Miami Center, Suite 2600
201 S. Biscayne Blvd.
Miami, FL 33131-4341
305-679-5700
305-679-5710 (fax)
Email: jmaddox@joneswalker.com



{N3932708.1}
Case 8:19-cv-02993-MSS-AAS Document 11-1 Filed 12/06/19 Page 2 of 2 PageID 59




AND

Grady S. Hurley (La. Bar #13913)
Jeanne L. Amy (La. Bar #37012)
Jones Walker LLP
201 St. Charles Avenue - 48th Floor
New Orleans, Louisiana 70170-5100
Telephone:     (504) 582-8224
Facsimile:     (504) 589-8224
Email: ghurley@joneswalker.com
        jamy@joneswalker.com

Counsel for Martin Energy Services LLC

cc: Counsel of Record
                                       SPECIAL NOTICE

In accordance with Local Admiralty Rule C(6), any person claiming an interest in the vessel
and/or property shall be required to file a claim within fourteen (14) days after process has been
executed, and shall also be required to file an answer within twenty-one (21) days after the filing
of this claim.

Any persons claiming an interest in the vessel and/or property may also pursue the post-arrest
remedies set forth in Local Admiralty Rule C(7).




{N3932708.1}
